                             Case 2:20-cv-00738 Document 1-7 Filed 05/15/20 Page 1 of 3
AO 121 (     6/    )
TO:

                                                                                                        REPORT ON THE
                                                                                                FILING OR DETERMINATION OF AN
                                                                                                       ACTION OR APPEAL
                                                                                                    REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                          COURT NAME AND LOCATION
            ACTION                   APPEAL
DOCKET NO.                           DATE FILED


PLAINTIFF                                                                              DEFENDANT




       COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                        INCLUDED BY
                                                   Amendment                   Answer                Cross Bill              Other Pleading
       COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                          .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                     WRITTEN OPINION ATTACHED                                      DATE RENDERED

                  Order              Judgment                                    Yes           No


CLERK                                                             (BY) DEPUTY CLERK                                             DATE



                       1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                          mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
             Case 2:20-cv-00738 Document 1-7 Filed 05/15/20 Page 2 of 3


                                  EXHIBIT A: WORKS IN SUIT

     Copyright Registration No.               Title of Work                   Author of Work


1          PA 2-233-840               Animal Crossing: New Horizons       Nintendo of America Inc.



2          PA 2-038-228                           ARMS                    Nintendo of America Inc.



3          PA 2-138-114               Captain Toad: Treasure Tracker      Nintendo of America Inc.



4          PA 2-128-734            Donkey Kong Country: Tropical Freeze   Nintendo of America Inc.



5          PA 2-213-908                     Luigi’s Mansion 3             Nintendo of America Inc.



6          PA 2-051-900                    Mario Kart 8 Deluxe            Nintendo of America Inc.



7          PA 2-179-319               New Super Mario Bros. Deluxe        Nintendo of America Inc.



8          PA 2-047-788                        Splatoon 2                 Nintendo of America Inc.



9          PA 2-213-509                   Super Mario Maker 2             Nintendo of America Inc.



10         PA 2-062-889                   Super Mario Odyssey             Nintendo of America Inc.



11         PA 2-140-681                     Super Mario Party             Nintendo of America Inc.
      Case 2:20-cv-00738 Document 1-7 Filed 05/15/20 Page 3 of 3



12   PA 2-212-311      The Legend of Zelda Link’s Awakening   Nintendo of America Inc.


                        The Legend of Zelda: Breath of the
     PA 2-028-142                                             Nintendo of America Inc.
13                                    Wild


14   PA 2-197-776             Yoshi’s Crafted World           Nintendo of America Inc.
